Citation Nr: 0401064	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  02-02 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of a left foot and ankle injury.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of a bilateral eye injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to June 
1989.  

In a December 1990 decision the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for the 
residuals of a left foot and ankle injury, and the residuals 
of a bilateral eye injury.  The veteran was notified of the 
December 1990 decision and did not appeal, and the Board's 
December 1990 decision is final.  38 U.S.C. § 4004(b) (1988); 
38 C.F.R. § 19.104 (1990).

He again claimed entitlement to service connection for those 
disabilities, and in a September 2000 decision the Department 
of Veterans Affairs (VA) Regional Office (RO) again denied 
service connection for the claimed disabilities on a de novo 
basis, without considering the issue of whether new and 
material evidence had been submitted to reopen the previously 
denied claims.  The veteran perfected an appeal of the 
September 2000 decision.  In an August 2002 supplemental 
statement of the case the RO's Decision Review Officer found 
that new and material evidence had been submitted to reopen 
the claims, and denied service connection for the residuals 
of a left foot and ankle injury and a bilateral eye injury 
based on the substantive merits of the claims.

Regardless of the RO's disposition of the veteran's claims, 
the Board is precluded from considering the substantive 
merits of the claims in the absence of a finding by the Board 
that new and material evidence has been submitted.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
The Board finds, therefore, that the issues on appeal consist 
of whether new and material evidence has been submitted to 
reopen the previously denied claims.


FINDINGS OF FACT

1.  In a December 1990 decision the Board denied entitlement 
to service connection for the residuals of a left foot and 
ankle injury, and that decision became final in the absence 
of an appeal.  

2.  The evidence received subsequent to the December 1990 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the veteran currently 
has a left ankle and foot disability that is related to 
service, and it must be considered in order to fairly decide 
the merits of his claim.

3.  In a December 1990 decision the Board denied entitlement 
to service connection for the residuals of a bilateral eye 
injury, and that decision became final in the absence of an 
appeal.  

4.  The evidence received subsequent to the December 1990 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the veteran currently 
has a bilateral eye disorder that is related to service, and 
it must be considered in order to fairly decide the merits of 
his claim.


CONCLUSIONS OF LAW

1.  The December 1990 decision in which the Board denied 
entitlement to service connection for the residuals of a left 
ankle and foot injury is final, new and material evidence has 
been submitted, and the claim is reopened.  38 U.S.C. 
§ 4004(b) (1988); 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 19.104 (1990); 38 C.F.R. § 3.156 (2000).

2.  The December 1990 decision in which the Board denied 
entitlement to service connection for the residuals of a 
bilateral eye injury is final, new and material evidence has 
been submitted, and the claim is reopened.  38 U.S.C. 
§ 4004(b) (1988); 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 19.104 (1990); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred a chronic left foot and 
ankle disability, as well as a chronic bilateral eye 
disability, during military service.  Specifically, he 
contends that he has had ongoing left foot and ankle pain 
since service, when he injured his foot and ankle.  In 
addition, he contends that he currently suffers from 
decreased vision due to an in-service hand grenade explosion, 
which left him temporarily without sight. 

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

Development of the Claims

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. 
§§5103, 5103A (West 2002)).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  A regulation implementing 
the provisions of the VCAA has been promulgated at 38 C.F.R. 
§ 3.159 (2003).

The VCAA is potentially applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but still pending before VA on 
that date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  The VCAA, however, left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  The VCAA provides that "nothing in 
the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108."  38 U.S.C.A. § 5103A(f) (West 2002).  

According to the revised statute and regulation, if the claim 
for service connection for a particular disability has been 
previously denied, and the veteran is seeking reopening of 
that claim, VA will notify the veteran of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  For claims filed on or after August 29, 2001 (which 
does not include this claim), VA also has a duty to assist 
the veteran in developing existing evidence that may be found 
to be new and material.  If VA determines that new and 
material evidence has been submitted, VA is obligated to 
inform the veteran of the evidence needed to establish 
service connection for the claimed disorder and to assist him 
in obtaining any relevant evidence.

A review of the documents in the claims file reveals that the 
veteran has not been notified of the evidence required to 
reopen his claims for service connection for the residuals of 
a left ankle and foot injury and the residuals of a bilateral 
eye injury.  As will be shown below, however, the Board has 
found that new and material evidence has been submitted 
regarding those claims.  Failure to provide that notice to 
the veteran prior to this decision, therefore, is not 
prejudicial to him.  In addition, the Board finds that 
additional development is required prior to considering the 
substantive merits of the claims for service connection, and 
those issues are being remanded to the RO for completion of 
that development.  On remand the RO will have the opportunity 
to inform the veteran of the evidence needed to substantiate 
his claims for service connection, and the relative 
responsibilities of the veteran and VA in developing that 
evidence.

Relevant Laws and Regulations

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2003).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

New and Material Evidence

When a claim is disallowed by the Board and not appealed, 
that decision becomes final and a claim based on the same 
factual basis may not be considered.  38 U.S.C. § 4004(b) 
(1988); 38 C.F.R. § 19.104 (1990).  If a claim of entitlement 
to service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2000).  New evidence may be found to be material if 
it provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 
(2003)).  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Because the 
veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect.

Analysis

Residuals of an Injury to the Left Foot and Ankle

The veteran's service medical records disclose that in 
February and April 1989 he complained of having had 
intermittent pain in the left ankle for the previous year.  
Physical examination revealed no abnormalities other than a 
complaint of tenderness on palpation, and an X-ray study was 
normal.  The veterans' complaints did not result in any 
diagnosis of a left ankle disorder.

The veteran initially claimed entitlement to compensation 
benefits for the residuals of a left ankle and foot injury in 
June 1989 (he was separated from service in June 1989).  A VA 
medical examination was conducted in October 1989, including 
an X-ray study, which revealed no objective evidence of any 
pathology in the left ankle.  Based on the evidence shown 
above, in the December 1990 decision the Board denied 
entitlement to service connection for the residuals of a left 
foot and ankle injury.  The Board denied service connection 
on the basis that the evidence did not show that the veteran 
had any residuals of a left foot or ankle injury that he may 
have incurred in service.

The evidence in the claims file includes a July 1990 medical 
report from M.M.P., D.P.M., indicating that an X-ray study 
had revealed osteophytes on the posterior aspect of the left 
ankle talus.  Although that medical report was received at 
the RO in July 1990, it was not forwarded to the Board for 
consideration prior to the December 1990 decision.  In an 
August 2000 statement the veteran requested that his prior 
claim be reopened, and he then submitted a copy of his March 
1989 examination on separation from service indicating that 
he then complained of left ankle pain.  Physical examination 
of the lower extremities was, however, normal.  The RO also 
obtained his VA treatment records, which show that he 
complained of left ankle pain in May 2000.  Although he 
complained of tenderness in the ankle on physical 
examination, an X-ray study was again normal and his 
complaints were assessed as "ankle pain."

Because the July 1990 medical report from Dr. P., in which he 
described the X-ray evidence of osteophytes on the left ankle 
talus, was not considered by the Board in the December 1990 
decision, it is "new" evidence.  The evidence received 
following the December 1990 decision also includes VA 
treatment records dated in May 2000, September 2000, October 
2000, and May 2002 showing that the veteran continued to 
receive medication for left ankle pain that was diagnosed as 
a chronic strain of the tibialis posterior tendon in October 
2000 and capsulitis, bursitis, and/or tendonitis in May 2002.  
This evidence is also new, in that it was not considered by 
the Board in the December 1990 decision.  The evidence is 
also material because it bears directly and substantially on 
the issue under consideration, that being whether the veteran 
currently has a left ankle disability that may be related to 
the complaints documented during service, and it must be 
considered in order to fairly decide the merits of his claim.  
The Board finds, therefore, that evidence that is both new 
and material has been received, and the claim of entitlement 
to service connection for the residuals of a left foot and 
ankle injury is reopened.

As noted above, the Board finds that additional development 
is required prior to adjudicating the claim for service 
connection for the residuals of a left ankle or foot injury 
on a de novo basis.  This issue is, therefore, being remanded 
to the RO for completion of that development.

Residuals of a Bilateral Eye Injury

The service medical records show that the veteran's visual 
acuity was 20/20 in both eyes on entering service in December 
1982, and on examination in June 1983.  In August 1984 he 
reported that a hand grenade (simulation) had blown up 
approximately two and a half to three feet in front of him, 
following which he experienced a loss of vision for 
approximately 15 minutes.  An examination at that time did 
not result in the diagnosis of any eye injury.  In June 1986 
he reported having blurred vision, but he then denied any 
history of an eye injury.  An examination was conducted at 
that time, but any diagnosis resulting from the examination 
is not legible.  The examiner indicated, however, that vision 
field tests could not be completed.  No treatment was given, 
and the veteran was instructed to return to the eye clinic in 
18 months or as needed.

In November 1986 the veteran complained of intermittent 
blurred vision that lasted for five to ten minutes and 
occurred with dizziness.  An optometric examination was 
conducted, following which the examiner determined that there 
was no eye pathology to explain the veteran's complaint, and 
he was then referred for a medical evaluation.  In April 1989 
he again complained of blurred vision, but the results of an 
optometric examination at that time are also illegible.  The 
RO provided the veteran a VA eye examination in October 1989, 
which revealed no abnormalities.

Based on the evidence shown above, in the December 1990 
decision the Board denied entitlement to service connection 
for the residuals of a bilateral eye injury.  The Board found 
that any injury the veteran may have incurred in service had 
healed without residuals, in that the October 1989 
examination was normal.

The evidence received subsequent to the December 1990 Board 
decision includes a June 2000 VA treatment record indicating 
that the veteran reported seeing black and white spots, and 
that he sometimes became blind while driving.  He also 
reported having been hit by a grenade in 1984, resulting in 
blindness for 20 minutes.  Examination revealed visual acuity 
of 20/20 in both eyes, and the presence of a vitreous 
floater.  Visual field testing was conducted, but the 
examiner did not provide an analysis of the results of the 
testing.  The examination did not, however, result in the 
diagnosis of any eye pathology, nor was any treatment 
recommended.

A January 2002 VA treatment record indicates that the visual 
field testing in June 2000 showed extensive loss of the 
visual fields in the left and right eyes.  The treating 
optometrist provided no explanation for the loss of visual 
fields, and the veteran indicated that he had not been given 
any explanation by the examiner in June 2000.  The treating 
optometrist scheduled additional testing but the results of 
that testing, if it was completed, are not of record.

The Board finds that the visual field testing, which was 
reported to have revealed extensive loss of the fields of 
vision in both eyes, is new, in that the evidence of record 
in December 1990 did not reveal the presence of any eye 
pathology.  The evidence is also material because it bears 
directly and substantially on the issue on appeal, that being 
whether the veteran currently has a chronic eye disorder that 
may be related to the complaints registered during service.  
The Board finds, therefore, that evidence that is both new 
and material has been submitted, and the claim of entitlement 
to service connection for the residuals of a bilateral eye 
injury is reopened.  The Board also finds that additional 
development is required prior to considering the substantive 
merits of the claim and this issue is, therefore, being 
remanded to the RO for completion of that development



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for the residuals of a left 
foot and ankle injury is reopened.

New and material evidence having been submitted, the claim of 
entitlement to service connection for the residuals of a 
bilateral eye injury is reopened.


REMAND

As previously stated, the veteran has not been informed of 
the evidence required to substantiate his claims for service 
connection, or the relative responsibilities of the veteran 
and VA in developing that evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  On remand, the RO 
will have the opportunity to cure that procedural defect.

In addition, the Board finds that VA medical examinations are 
required in order to determine whether the veteran currently 
has any residuals of a left ankle or foot injury or a 
bilateral eye injury.  The service medical records reveal 
that the veteran complained of left foot and ankle pain 
during service.  These records also indicate that he 
complained of temporary blindness following a hand grenade 
explosion, and that he later reported having intermittent 
blurred vision.  The current medical evidence reveals 
complaints regarding his left foot and ankle, and his eyes.  
The medical evidence also includes diagnoses of osteophytes 
in the left ankle, lateral ligamentous instability of the 
left foot and ankle, and capsulitis, bursitis, or tendonitis 
in the ankle.  The medical evidence also reveals evidence of 
myopia, and extensive loss of the bilateral visual fields.  
Examinations are required in order to determine whether any 
of the veteran's complaints are supported by objective 
evidence of ankle or eye pathology, and whether any such 
pathology is etiologically related to the complaints 
documented during service. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a left ankle 
or eye disorder since his separation from 
service.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.  If 
the RO is not able to obtain the 
identified records, the claims file 
should be documented to that effect and 
the veteran so notified.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should provide the 
veteran a VA medical examination in order 
to determine whether his complaints of 
pain in the left ankle are supported by 
any objective evidence of pathology, and 
whether any such pathology is related to 
service.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner in 
conjunction with the examination, and its 
receipt and review should be acknowledged 
in the examination report.  The 
examination should include any diagnostic 
tests or studies, including X-ray 
studies, that are deemed necessary for an 
accurate assessment, and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should examine the left foot 
and ankle and provide a diagnosis for any 
pathology found.  Specifically, the 
examiner should determine whether the 
veteran's complaints regarding the left 
ankle are supported by objective evidence 
of pathology.  Based on review of the 
medical evidence of record and sound 
medical principles, the examiner should 
also provide an opinion on whether any 
pathology in the left ankle or foot is 
etiologically related to the complaints 
documented during service, or any other 
incident of service.  

4.  After the development requested in 
Paragraphs #1 and #2 has been completed 
to the extent possible, the RO should 
also provide the veteran a VA eye 
examination in order to determine whether 
he currently has any chronic eye disorder 
that is related to service.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any diagnostic tests or studies, 
including visual field studies, that are 
deemed necessary for an accurate 
assessment, and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should conduct an eye 
examination and provide a diagnosis for 
any pathology found.  Specifically, the 
examiner should determine whether the 
veteran's eye complaints are supported by 
objective evidence of pathology.  Based 
on review of the medical evidence of 
record and sound medical principles, the 
examiner should also provide an opinion 
on whether any ocular pathology is 
etiologically related to the complaints 
documented during service, or any other 
incident of service.  

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the substantive merits 
of the claims for service connection for 
a left ankle/foot disability and a 
bilateral eye disability.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


(continued on next page)

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                     
______________________________________________
	N. W. FABIAN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



